UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant S Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only S Definitive Proxy Statement (as permitted by Rule 14a-6(e)(2)) £ Definitive Additional Materials £ Soliciting Material Pursuant to § 240.14a -12 Minerals Technologies Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transactions applies: (2) Aggregate number of securities to which transactions applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, schedule or registration statement no.: (3) Filing party: (4) Date filed: Minerals Technologies Inc.The Chrysler Building405 Lexington AvenueNew York, NY 10174-0002 April 8, 2008 Dear Fellow Stockholder: You are cordially invited to attend the 2008 Annual Meeting of Stockholders of Minerals Technologies Inc., which will be held on Wednesday, May 28, 2008, at 12:00 noon, at the New York Life Insurance Building, 51 Madison Avenue, 1B Conference Center, New York, New York 10010. At this years meeting, you will be asked to consider and to vote upon the election of three directors. Your Board of Directors unanimously recommends that you vote FOR the nominees. You will also be asked to ratify the appointment of KPMG LLP as our independent registered public accounting firm for the 2008 fiscal year. The Board continues to be satisfied with the services KPMG LLP has rendered to Minerals Technologies Inc. and unanimously recommends that you vote FOR this proposal. The two items upon which you will be asked to vote are discussed more fully in the Proxy Statement. I urge you to read the Proxy Statement completely and carefully so that you can vote your interests on an informed basis. Your vote is important. Whether or not you plan to attend the meeting, and regardless of the number of shares you own, your representation and vote are very important and you should vote your shares. Therefore, I urge you to complete, sign, date and return the enclosed proxy card promptly in the accompanying postage prepaid envelope. All stockholders of record, and many street-name holders, may also vote by internet, or by touchtone telephone from the United States and Canada, using the instructions on the proxy card. If you return a signed proxy without marking it, it will be voted in accordance with managements recommendations. You may, of course, attend the Annual Meeting and vote in person, even if you have previously submitted a proxy. Sincerely, Joseph C. Muscari Chairman and Chief Executive Officer MINERALS TECHNOLOGIES INC. The Chrysler Building405 Lexington AvenueNew York, New York 10174-0002 NOTICE OF THE ANNUAL MEETING OF STOCKHOLDERS May 28, 2008 The Annual Meeting of Stockholders of M INERALS T ECHNOLOGIES I
